Pursuant to the provisions of law (N. Y. Const., art. VI, § 4; Judiciary Law, § 90; C'PLR, rule 9401), Oscar Katz, Esq., a practicing lawyer, residing in the County of Queens, is hereby appointed as a member of the Committees on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts (in place of A. Joseph Greist, Esq., deceased), to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the .courts of this State; such appointment to take effect October 9, 1963. Beldoek, P. J., Ughetta, Kleinfeld, Christ, Brennan, Hill, Rabin and Hopkins, JJ., concur.